ORDER PER CURIAM Byron Pollard (“Movant”) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief. Movant pleaded guilty to the class A felony of murder in the second degree, in violation of Section 565.021 (RSMo. 2000); the class A felony of assault in the first degree, in violation of Section 565.030; the class C felony of attempted distribution of a controlled substance, in violation of Section 195.211; the class A misdemeanor of possession of marijuana, in violation of Section 195.202; and two counts of armed criminal action, in violation of Section 571.015. Movant was sentenced to concurrent terms of life imprisonment for murder in the second degree and two counts of armed criminal action and a consecutive sentence of 15 years’ imprisonment for first-degree assault. Movant was additionally sentenced to seven years’ imprisonment for distribution of a controlled substance and one year imprisonment for possession of marijuana to run concurrent with his life sentence. This Court affirmed his convictions and sentences in State v. Pollard, 469 S.W.3d 506 (Mo. App. E.D. 2015). We affirm the motion court’s judgment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).